DETAILED ACTION
This office action is in response to Applicant’s communication of 8/20/2019. Claims 1-20 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 8, 14 and 20 are objected to because claims 6, 8 and 20 recite the phrase “terms of offer” and claim 14 recites “one term of offer”.  For consistency in the claim language these recited terms should read as “sales offer terms” in claims 6, 8 and 20 and “one sale offer term” in claim 14.  Appropriate correction is required.
	Claim 17 is objected to for the use of the term “case” which should read as “cause”. Appropriate correction is required.
	Claim 18 is objected to for reciting “…wherein enabling the purchase of the digital asset through an escrow service comprises:…” (emphasis added).  There has been no earlier mention of an escrow service.  Examiner suggests amending the claim to read “wherein facilitating the purchase of the digital asset further comprises enabling the purchase of the digital asset through an escrow service comprising:”. Appropriate correction is required.
	Claims 18-20 are objected to as claim 17 should recite “one or more non-transitory computer readable media” ((see the 112(b) and 101 rejections below)) and claims 18-20, for claim language consistency, should recite “The one or more non-transitory computer-readable media of claim 17”. Appropriate correction is required.  

Claim Rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 	and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
Claim 17 recites the phrases “One or more computer-readable media” which renders the claims indefinite. The terms “computer-readable media” can be transitory or non-transitory and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose if “computer-readable medium” is transitory or non-transitory. For examination purposes “computer-readable medium” has been interpreted to be transitory.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, claim 10 is directed to a process and claim 17 is directed to one or  more computer-readable media executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for facilitating the sale of assets which is a fundamental economic practice, completing a transaction, and commercial or legal interaction, sales activities or behaviors and business relations, and thus grouped as Certain Methods of Organizing Human Activity.  Selling assets with sale offer terms, receiving an offer, verifying that the sale terms are met and facilitating a purchase is a most common activity in the area of commerce and business. 
	The following italicized limitation steps of claim 1 (claims 10 and 17 being similar), stripped of all additional elements, set forth the abstract idea of facilitating the sale of assets. 
[1] “receiving a request to sell a … asset;”
[2] “generating one or more sale offer terms associated with the request to sell …;” 
[3] “receiving an offer to purchase … from a prospective buyer;”
verifying that the offer to purchase … conforms to the one or more sale offer terms;”
[5] “facilitating the purchase … at least in part by executing …, the … comprising at least one … term;”
[6] “and storing information associated with the sale ….”  
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components programmed with distributed ledger technology. That is, other than the nominal recitation of a “server” comprising one or more “processors” executing “non-transitory computer-readable media” (claim 1) and one or more “computer processors” executing instructions (claim 17), there is nothing in the claim elements which takes the claim out of the Certain Methods of Organizing Human Activity grouping. Executing a smart contract on a distributed ledger is merely software run on a generic computing device to perform the abstract idea.
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed with a smart contract executed on distributed ledger technology, to perform the steps of receiving, generating, receiving, verifying, facilitating and storing. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed with a smart contract executed on distributed ledger technology to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data storage, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components in a distributed ledger technological environment cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps of: 

[1] “receiving a request to sell a … asset;”
[2] “generating one or more sale offer terms associated with the request to sell …;” 
receiving an offer to purchase … from a prospective buyer;”
[4] “verifying that the offer to purchase … conforms to the one or more sale offer terms;”
[5] “facilitating the purchase … at least in part by executing …, the … comprising at least one … term;”
[6] “and storing information associated with the sale ….”  

are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  These steps recite the business practice of facilitating the sale of assets. Furthermore, the insignificant extra-solution activity claimed such as “storing information associated with the sale” is akin to the well-understood, routine and conventional computing activity such as storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). The fact that a distributed ledger is claimed does not change this because the ledger is claimed at a very high level of generality.
Dependent claims 2-9, 11-16 and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 11 merely state that an escrow service can be used for the sale and purchase of the asset.  Claims 3, 4, 12 and 18 merely recite holding access to the asset from the buyer until a payment is received and sale terms are satisfied upon which the payment is 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for facilitating the sale of assets further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for facilitating the sale of assets) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for facilitating the sale of assets) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 USC 101 requires that in order to be patentable the invention must be a “new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”.
Claim 17 recites in the preamble “One or more computer-readable media storing instructions that, when executed by one or more computer processors of a computing system,…” and claims 18-20 recite “The computer-readable media of claim 17”. The computer-readable media is broadly interpreted to include intangible transitory computer readable media. Intangible transitory media are not eligible for patents under 35 § U.S.C. §101.
Dependent claim 18-20 do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-6, 8-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molinari et al. (US 2017/0011460)(Molinari hereinafter)

Regarding Claims 1, 10 and 17, Molinari discloses a digital data management system implemented, at least in part, on a server, the server comprising: one or more processors; non-transitory computer-readable media storing instructions executable by the one or more processors to perform operations comprising, a method and one or more computer-readable media storing instructions that, when executed by one or more computer processors of a computing system, case the computing system to (see at least [0035-0037]): 
receiving a request to sell a digital asset; (at least [0028], “…any type of physical or digital asset, …”, at least [0038-0039], at least [0046], at least [0054], at least [0082], at least [0087]).
generating one or more sale offer terms associated with the request to sell the digital asset; (at least [0025], at least [0044], at least [0046], at least [0084], at least [0087], at least [0102]).
receiving an offer to purchase the digital asset from a prospective buyer; (at least [0038], at least [0053], at least [0068], at least [0082-0084], at least [0097])
verifying that the offer to purchase the digital asset conforms to the one or more sale offer terms; facilitating the purchase of the digital asset at least in part by executing a smart contract on a distributed ledger, the smart contract comprising at least one self-executing term; and storing information associated with the sale of the digital asset in the distributed ledger; (at least [0044-0047], at least [0064], at least [0081-0084], at least [0093]).   

Regarding Claims 2 and 11, Molinari further discloses wherein:
facilitating the purchase of the digital asset further comprises enabling the purchase of the digital asset through an escrow service; (at least [0084], at least [0102], at least [0107]).  

Regarding Claim 3, Molinari further discloses the system of claim 2, wherein enabling the purchase of the digital asset through an escrow service comprises: 
locking electronic access to the digital asset; receiving data indicating that at least one of the one or more sale offer terms has been 32satisfied; and enabling electronic access to the digital asset to the purchaser of the digital asset; (at least FIGURE 5, elements 540 and 550, at least [0025], at least [0046-0047]).   

Regarding Claim 4, Molinari further discloses the system of claim 3, wherein enabling the purchase of the digital asset through an escrow service further comprises: 
receiving a payment for the purchase of the digital asset; holding the payment for the purchase of the digital asset in the escrow service at least until receiving data indicating 

Regarding Claims 5, 13 and 19, Molinari further discloses wherein storing information associated with the sale of the digital asset comprises:
storing, in the distributed ledger, information related to a chain of ownership of the digital asset; (at least [0023-0024], at least [0047], at least [0058], at least [0064], at least [0067]).   

Regarding Claim 6, Molinari further discloses the system of claim 1, wherein generating the one or more terms of offer associated with the request to sell a digital asset comprises:
receiving at least one of the one or more sale offer terms associated with the request to sell the digital asset from the original or current owner of the digital asset; (at least [0087], at least [0091], at least [0093]  

Regarding Claims 8 and 20, Molinari further discloses wherein generating the one or more terms of offer associated with the request to sell a digital asset comprises:
accessing data previously stored in a distributed 33ledger; (at least [0051], at least [0064], at least [0100-0102]).   

Regarding Claims 9 and 15, Molinari further discloses wherein at least a portion of the information associated with the digital asset stored in the distributed ledger is stored in an encrypted format; (at least [0010], at least [0030], at least [0088]).
Regarding Claims 12 and 18, Molinari further discloses wherein enabling the purchase of the digital asset through an escrow service comprises: 
locking electronic access to the digital asset; receiving a payment for the purchase of the digital asset; verifying that at least one of the one or more sale offer terms has been satisfied; holding the payment for the purchase of the digital asset in the escrow service at least until completing the verification that at least one of the one or more sale offer terms has been 34satisfied; releasing the payment to a seller of the digital asset; and enabling electronic access to the digital asset to the purchaser of the digital asset; (at least FIGURE 5, elements 540 and 550, at least [0025], at least [0046-0047], at least [0084], at least [0107]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molinari et al. (US 2017/0011460)(Molinari hereinafter) in view of Ford et al. 
(US 2016/0260171)(Ford hereinafter) 

Regarding Claim 7, although Molinari substantially discloses the invention of claims 1, 10 and 17 above, it appears that Molinari does not explicitly disclose, however Ford discloses:
wherein verifying that the offer to purchase the digital asset conforms to the one or more sale offer terms comprises:
facilitating electronic negotiation between a seller of the digital asset and the prospective buyer of the digital asset; (at least FIG.4, FIG.5, at least [0100-0101], at least [0124], at least [0128-0132]).  

It would have been obvious to one of ordinary still in the art to include in the securities trading system of Molinari the ability to negotiate the sale of assets as taught by Ford since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Ford, to the known invention of Molinari, would have yielded predictable results and resulted in an improved invention. The 

Regarding Claim 14, Ford further discloses the method of claim 10, wherein verifying that the offer to purchase the digital asset conforms to the one or more sale offer terms comprises: 
facilitating electronic negotiation between a seller of the digital asset and the prospective buyer of the digital asset; and adjusting at least one term of the offer to purchase the digital asset as a result of the negotiation; (at least [0130], at least [0131] “If one or more terms in the Proposal Broadcast message are not acceptable to the Seller and the Seller wants to continue negotiations, the Seller may send (520) the Buyer a Proposal Counteroffer message.”, at least [0179], “In embodiments, one or more of these values may be set by default, may be user selected, and/or may be negotiated by the parties.”

Regarding Claim 16, Ford further discloses the method of claim 10, wherein:
the smart contract is at least partially executed on a virtual machine; (at least [0050] ‘“In the latter case, the code for the programs may be represented as collections of “bytecode” instructions for a virtual machine.”’ The ledger as described in Ford, see a least [0052-0054], contains a virtual machine, at least [0073].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/22/2022